Citation Nr: 1535067	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-11 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Restricted Access Claims Center (RACC) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from April 1974 to May 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 1997 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A notice of disagreement was submitted in September 1997; a statement of the case was issued in April 2013; and a VA Form 9 (substantive appeal) was submitted in April 2013.  

The Veteran testified at a March 2015 Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO in St. Louis.  A complete hearing transcript is of record.


FINDINGS OF FACT

1. Bilateral pes planus was noted on the April 1974 entrance examination. 

2. The competent and probative medical evidence of record indicates that the Veteran's pre-existing bilateral pes planus was as likely as not permanently worsened due to his active duty service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, bilateral pes planus was aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial. 

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. 38 U.S.C.A. § 1111.  If a condition is noted on an entrance examination report, the presumption of soundness never attaches - the only benefits that can be awarded are for aggravation of such condition by application of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Section 1153 and its implementing regulation direct that service connection will be established for a preexisting disability that worsened beyond its natural progression during service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Such aggravation will be rebuttably presumed where there is affirmative evidence of in-service worsening. Conversely, aggravation will not be conceded where the preexisting disability underwent no discernible increase in severity in service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Mere "temporary or intermittent flare-ups" of a preexisting condition are generally insufficient to show that in-service worsening has occurred. See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993).  However, the degree of in-service worsening need not be so great as to warrant compensation in order for the presumption of aggravation to attach. Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  Notably, once the presumption of aggravation does attach, the government bears the burden of showing, by clear and unmistakable evidence, "that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

The Veteran contends that his pre-existing bilateral pes planus was aggravated by vigorous jumping, running, and marching in boots during basic training. See, generally, Board hearing transcript. 

In this case, because 2nd degree bilateral pes planus was noted upon entry into active service in April 1974, the presumption of soundness did not attach with regard to pes planus. See April 1974 Report of Medical Examination.  The question remains, therefore, whether the current pes planus disability is due to aggravation of the pes planus that preexisted service.

The Veteran has testified that he was first treated for foot pain stemming from basic training activities in August 1974.  He reported that he was given insoles and placed on a Physical Profile at that time.  He stated that his foot and arch pain continued (and worsened) up until the time he was discharged and continued thereafter. See Hearing Transcript.  

The Board notes that the Veteran is competent to attest to foot symptoms emanating from service, which are capable of lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, there is nothing else of record that refutes those assertions, or otherwise casts doubt on their credibility. See Caluza v. Brown, 7 Vet. App. 498 (1995).

In fact, service treatment records confirm that the Veteran complained of bilateral foot pain in association with his pes planus in August 1974.  The records also show that he was referred to the Podiatry clinic, given boot inserts, and placed on a 90-day Physical Profile thereafter for "low arch feet."

Following service, a February 2013 DBQ, a February 2013 private treatment record from Dr. Rouse (orthopedist), and an April 2014 VA examination all confirmed a bilateral pes planus diagnosis.  

The record contains two favorable medical opinions, and one unfavorable opinion addressing the issue of aggravation.  

With respect to the favorable opinions, in an April 2015 statement, Dr. D.A.G. (Board Certified, Internal Medicine) stated that he had reviewed the STRs and opined that it was at least as likely as not that the Veteran's pre-existing flat feet were aggravated beyond the natural progress of the condition because of his military service.  Dr. D.A.G. further stated that he had discussed this matter with the Veteran, and reviewed his VA file, to include the entrance exam from April 1974 indicating bilateral pes planus.  Dr. D.A.G. noted that the STRs reflected that the Veteran began to have trouble with his feet after marching, jumping, carrying heavy objects and that he sought podiatry treatment after enlistment and was given special insoles; it was during basic training that he began to have arch and heel pain which has been chronic since then.  In this case, the Board finds Dr. D.A.G.'s opinion to be highly probative as to the issue of aggravation because it was provided after consideration of the Veteran's statements concerning in-service symptoms/worsening, a review of the relevant STRs, and it was supported by sound medical rationale.  

The second favorable medical opinion was provided by Dr. T.R., D.P.M, in April 2015.  Dr. T.R. also stated that it was at least as likely as not that the Veteran's flat feet were aggravated beyond the natural progression of the disease because of his military service.  Dr. T.R. reviewed the STRs and reasoned that due to the Veteran's "pre-existing flat foot (pes planus) condition, excessive walking, standing, marching, and running of basic training, would produce considerable pain and exacerbate any existing symptomatology affecting his lower extremity."  The Board finds this opinion to be highly probative as to the issue of aggravation because it was rendered by a specialist in the field of podiatry (i.e., a D.P.M.) who considered the Veteran's statements concerning aggravation/worsening, reviewed the relevant STRs, and provided adequate rationale for her opinion.  

The sole unfavorable opinion was provided by the April 2013 VA examiner who opined that the pes planus was not aggravated by service.  In rendering this opinion, the examiner did not conduct an in-person examination of the Veteran; he failed to take into consideration the Veteran's statements concerning aggravation/worsening of symptoms during and after service; and he entirely neglected to address the in-service treatment (e.g., 90-day physical profile and prescribed insoles) for pes planus/arch pain.  For these reasons, the Board finds the April 2013 unfavorable opinion to be of little probative value here. 

In summary, the Board finds that, based upon the Veteran's in-service treatment for pes planus and related symptoms (e.g., 90- day Physical Profile, use of insoles, etc.), in tandem with his competent testimony that such symptoms have persisted since he left the military, it is not unreasonable to conclude that this particular bilateral foot condition, which was noted on entry, permanently worsened during his active service.  Therefore, the Board will exercise its discretion to reach that conclusion.  It follows that the Veteran's pes planus is rebuttably presumed to have been aggravated by his service, pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Significantly, the most competent and probative medical evidence of record, namely the April 2015 opinions of Drs. T.R. and D.A.G., supports this finding - i.e., that the Veteran's pre-existing bilateral pes planus was (as likely as not) aggravated by his active duty service.  As discussed, this presumption of aggravation may only be rebutted through clear and unmistakable evidence "that the increase in disability is due to is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  No such evidence has been presented here.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral pes planus is warranted. 


ORDER

Entitlement to service connection for bilateral pes planus is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


